Brady, J.:
Although the Code (§ 33, sub. 2), in reference to the change of the place of trial in actions removed into this court from the Common Pleas and Superior Court, confers a discretionary power, and this court may therefore remove and may change the place of trial, nevertheless we think that when the cause is removed the provisions of section 125 of the Code apply and require the action to be tried in the county in which the parties reside.
The order should therefore be reversed, but, we think, with ten dollars costs of this appeal, and disbursements to abide event.
Davis, P. J., and Daniels, J., concurred.
Order reversed, ten dollars costs of appeal and disbursements to abide event.